In a proceeding pursuant to article 78 of the Civil Practice Act to direct respondents to issue a permit for the erection and maintenance of a campaign banner in the village of Cedarhurst, Nassau County, petitioner appeals from an order denying his application. Order affirmed, without costs. No opinion. Adel, Acting P. J., Wenzel, MacCrate and Beldoek, JJ., concur. Murphy, J., dissents and votes to reverse the order and to grant the application, with the following memorandum: The respondents are authorized to grant permission to erect a political banner upon written application. (General Ordinances of Village of Cedarhurst, Ordinance No. 119, §§ 1, 3.) They waived and rendered futile a written application by acting upon and denying an oral application on the merits. As sole ground for such denial the respondents assert that it is against their policy to permit even temporary erection of a political banner. This policy is an arbitrary one which is wholly unrelated to the welfare of the community. The application was improperly denied.